                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

DAVID DARNELL NELSON JR.,

       Plaintiff,                                                       ORDER
v.
                                                                Case No. 18-cv-925-jdp
CAPTAIN GEGARE, ET. AL.,

       Defendants.


       Plaintiff David Darnell Nelson Jr. has filed a proposed civil complaint and requested

leave to proceed without prepaying the filing fee. To evaluate plaintiff’s request to proceed

with prepayment of the filing fee, I must review a certified copy of plaintiff’s inmate trust

fund account statement (or institutional equivalent) for the six-month period immediately

preceding the filing of the complaint. 28 U.S.C. § 1915(a)(2).

       For this case to proceed, plaintiff must submit the certified trust fund account

statement no later than November 28, 2018. If I find that plaintiff is indigent, I will calculate

an initial partial payment amount that must be paid before the court can screen the merits of

the complaint under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the

balance of the filing fee in installments.




                                             ORDER

       IT IS ORDERED that plaintiff David Darnell Nelson Jr. may have until November

28, 2018 to submit a trust fund account statement for the period beginning approximately

May 7, 2018 and ending approximately November 7, 2018. If, by November 28, 2018,

plaintiff fails to respond to this order, I will assume that plaintiff wishes to withdraw this
action voluntarily. In that event, the case will be closed without prejudice to plaintiff filing

the case at a later date.




               Entered this 7th day of November, 2018.

                                    BY THE COURT:

                                    /s/

                                    PETER OPPENEER
                                    Magistrate Judge
